Case 2:21-cv-00238-WJM-MF Document 21 Filed 03/02/21 Page 1 of 1 PageID: 1054




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 WYCKOFF PROPERTIES, LP, D/B/A
 ALDO’S PANE & VINO, et al.,
                                                 Civil Action No. 2:21-cv-00238-WJM-MF
                Plaintiffs,
        v.

 SELECTIVE INSURANCE COMPANY,                                         ORDER
 et al.,
                Defendant.

WILLIAM J. MARTINI, U.S.D.J.:

       Upon review of the joint request by all parties to adjourn all pending motions [ECF
9 & 11] and the forthcoming motion to dismiss by Defendants Harleysville Insurance
Company, Harleysville Preferred Insurance Company and Harleysville Insurance
Company of New Jersey i/p/a collectively as “Harleysville Insurance Company”
(“Harleysville Defendants”), to the April 19, 2021 Motion Day, IT IS on this 2nd day of
March, 2021, ORDERED as follows:
          1. The Harleysville Defendants shall file and serve a motion to dismiss no later
             than March 26, 2021;
          2. All parties shall file and serve any briefs in opposition to any pending motion,
             including any motion to dismiss filed by the Harleysville Defendants, no later
             than April 5, 2021;
          3. All parties shall file and serve and reply briefs in support of any of their
             respective pending motions no later than April 12, 2021;
          4. The Motion Day for all motions pending as of March 26, 2021 shall be April
             19, 2021.




                                                 /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.
